Citation Nr: 1533455	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder to include pneumonia, bronchitis, emphysema, and lung damage claimed as the result of herbicide exposure.  

2.  Entitlement to a sleep disorder to include obstructive sleep apnea claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for a skin disorder to include dermatitis, skin cancer, pre-cancerous moles, and skin tags claimed as the result of herbicide exposure.  

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to an initial compensable evaluation for the Veteran's left ear hearing loss.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1968 to June 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, established service connection for left ear hearing loss; assigned a noncompensable evaluation for that disability; effectuated the award as of July 24, 2009; and denied service connection for emphysema and lung damage claimed as the result of Agent Orange exposure, sleep apnea claimed as the result of Agent Orange exposure, dermatitis, a rash, and skin spots claimed as the result of Agent Orange exposure, and right ear hearing loss.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his June 2010 notice of disagreement (NOD), the Veteran indicated that he was experiencing reoccurring Vietnam War-related memories and nightmares and paranoia which caused employment difficulties.  The Veteran's NOD may be reasonably construed as an informal claim for service connection for an acquired psychiatric disorder.  The issue of service connection for an acquired psychiatric disorder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Pulmonary Disorder, Sleep Apnea, and Skin Disorder

The Veteran asserts that service connection for a pulmonary disorder, sleep apnea, and skin disabilities is warranted as the claimed disorders were incurred as the result of his presumed herbicide exposure while in the Republic of Vietnam.  

In an undated written statement received in August 2014, the Veteran related that he had "a yearly visit with my dermatologist a couple weeks ago and my primary doctor today."  In a July 2015 written statement, the Veteran indicated that he had "been visiting the Dermatology Department (Dr. Lee) in the Livermore Hospital and had numerous skin tags and cancerous spots removed."  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a VA examination which addressed his claimed pulmonary disorder, sleep apnea, and skin disabilities and their relationship, if any, to active service, including his presumed herbicide exposure while in the Republic of Vietnam.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
 
Hearing Loss Disability

The Veteran contends that both service connection for right ear hearing loss and an initial compensable evaluation for his service-connected left ear hearing loss are warranted.  He advances that his bilateral hearing loss disability has increased in severity to the point where he should be prescribed hearing aids and the VA audiological evaluation of record is inadequate for rating purposes.  

The Veteran was last afforded a VA audiological evaluation in March 2010.  Given the Veteran's assertions that his hearing loss disability has increased in severity since that examination, the Board finds that further VA audiological evaluation is needed to adequately determine the nature and severity of the Veteran's current hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed pulmonary disorder, sleep apnea, skin disabilities, and right ear hearing loss and his service-connected left ear hearing loss, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 338 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided at the Livermore, California, VA Medical Center (VAMC).  

3.  Schedule the Veteran for a VA pulmonary examination for compensation purposes in order to determine the nature and etiology of the Veteran's claimed pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified pulmonary disorder had its onset during active service; is related to the Veteran's duty in the Republic of Vietnam including his presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA sleep disorder examination for compensation purposes in order to determine the nature and etiology of the Veteran's claimed sleep apnea.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified sleep disorder had its onset during active service; is related to the Veteran's duty in the Republic of Vietnam including his presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA dermatological examination for compensation purposes in order to determine the nature and etiology of the Veteran's claimed skin disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified recurrent skin disorder had its onset during active service; is related to the Veteran's duty in the Republic of Vietnam including his presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the nature and etiology of the Veteran's claimed right ear hearing loss and the severity of his service-connected left ear hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified right ear hearing loss had its onset during active service; is related to the Veteran's reported in-service combat-related noise exposure; or otherwise originated during active service.  

Additionally, the examiner should express an opinion as to the impact of the Veteran's service-connected left ear hearing loss upon his activities of daily living and vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

